DETAILED ACTION
This final office action is responsive to application 16/898,971 with applicant’s amendment as filed on 06/09/2022 in which claims status is:
Amended claims: 2, 4, 10-11, 13, 19-20 and 22-24
Canceled claims: 1, 3, 12 and 21
Pending claims are 2, 4-11, 13-20 and 22-24 under examination, of which claims 2, 11, and 20 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Examiner thanks applicant and representative for remarks 06/09/2022. This case has been reassigned and new examiner has reviewed full case history and related family. Updated search and consideration is given in light of amendments and remarks whereupon new art is identified.
Applicant’s remarks dated 06/09/2022 regarding the rejection under Double Patenting have been considered and point to amendment. The amendment does not overcome because the difference in scope is met by reference in finding of obviousness. An updated rejection follows below.
Applicant’s remarks dated 06/09/2022 regarding the prior art have been considered, but they are moot in view of the new grounds of rejection as necessitated by applicant’s amendments. New art is identified being Mu Li and Apache Singa. A detailed rejection follow below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8-11 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 and 4-5 of U.S. Patent No. 10,534,997 in view of Li et al., “Graph Partitioning via Parallel Submodular Approximation to Accelerate Distributed Machine Learning” and further in view of Wang “SINGA: Putting Deep Learning in the Hands of Multimedia Users”. This is an obviousness to type double patenting rejection. The instant application and issued patent are provided in the comparison table below. 
As can be seen in the comparison table, the claims have a high degree of similarity with each other as both are directed to graph techniques. The instant application is slightly narrower with the difference in scope being met by references Li and Wang. In particular, the instant application includes language relating to limitations of “analyzing” and “assigning” which are not met by the issued patent. This additional language is cover by Li and Wang such that the analyzing is considered as amounting to a Neighbor Set of Li at [P.6 Sect4.4] and the assigning for at least two subgraphs to different devices is iterative j-th subgraph per Li [Sect4.4, 4.2] and [Sect2.4]. Motivation for combining is for the advantage of parallelization under a distributed learning framework that leads to speedup/acceleration and scalability that outperforms known methods, see Li [P.9 Sect5.4], [P.10 Sect5.5]. Additional support is given by Wang in order to resolve neural network layers and directed edges Figs 4-5 when learning with parameter servers in powerful asynchronous toolsets.
Instant Application: 16/898,971
Claim 2. 
A method comprising: 

receiving a request from a client to process a computational graph that models a neural network having a plurality of network layers; 

obtaining data representing the computational graph, the computational graph comprising a plurality of nodes and directed edges, each node representing a respective operation of the neural network modeled by the computational graph, and each directed edge connecting a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node; and 

processing the computational graph, comprising: 




analyzing the computational graph to identify a plurality of groups of nodes, each group of nodes representing a respective subset of operations of the neural network, wherein identifying a first group of nodes among the plurality of groups of nodes comprises determining from analysis of directed edges between nodes in the first group of nodes that the first group of nodes forms a connected structure that meets a defined grouping condition; 

partitioning the computational graph into a plurality of subgraphs, each subgraph being a portion of the computational graph for a different one of the plurality of groups of nodes that represents a different, respective subset of operations of the neural network, 

assigning, the respective subset of operations of the neural network for each subgraph to a respective available device among a plurality of available devices for processing, including assigning the respective subsets of operations of the neural network for at least two subgraphs to different ones of the plurality of available devices for processing, and 

causing each device to perform the operations assigned to the device.
U.S. Patent No. 10,534,997
Claim 1. 
A method comprising: 

receiving a request from a client to process a computational graph; 


obtaining data representing the computational graph, the computational graph comprising a plurality of nodes and directed edges, wherein each node represents a respective inference or training operation for a neural network, and wherein each directed edge connects a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node; 

identifying a plurality of available devices for processing the computational graph; and 

processing the computational graph using the plurality of available devices, comprising: 


analyzing the computational graph to identify groups of nodes that operate on shared data flowing on directed edges to the group of nodes, 







partitioning the computational graph into a plurality of subgraphs, each subgraph comprising one or more nodes in the computational graph, comprising generating, for each identified group of nodes, a respective subgraph including the identified group of nodes, 

assigning, for each subgraph, the operations represented by the one or more nodes in the subgraph to a respective available device in the plurality of available devices for processing, and, 



processing the computational graph by causing each device to perform the operations assigned to the device.
The difference in scope between instant claim and issued patent is underlined and found to be obvious over the combination of Li and Wang as is outlined in the paragraph preceding the comparison table.
Claim 8. 
The method of claim 2, wherein the request specifies one or more particular outputs from one or more respective nodes, and wherein the method further comprises: 

receiving, from a device to which the one or more respective nodes are assigned, the one or more particular outputs; and 

providing the one or more particular outputs to the client.
Claim 2. 
The method of claim 1, wherein the request specifies one or more particular outputs from one or more respective nodes, further comprising: 


receiving, from a device to which the one or more respective nodes are assigned, the one or more particular outputs; and 

providing the one or more particular outputs to the client.
Claim 9. 
The method of claim 2, wherein 

each device in the plurality of available devices is a hardware resource that performs operations independent of other devices in the plurality of available devices.
Claim 4. 
The method of claim 1, wherein 

each device in the plurality of available devices is a hardware resource that performs operations independent of other devices in the plurality of available devices.
Claim 10. 
The method of claim 2, comprising 

assigning the operations to an available device having a computational capability necessary to perform the operations represented by the respective group of nodes in the subgraph.
Claim 5. 
The method of claim 1, wherein 

assigning, for each subgraph, the operations represented by the one or more nodes in the subgraph to a respective device comprises assigning the operations to a device having a computational capability necessary to perform the operations represented by the nodes in the subgraph.
Claim 11. 
A system comprising: 

one or more computers and one or more storage devices on which are stored instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising:
Claim 12. 
A system comprising: 

one or more computers; and computer-readable medium coupled to the one or more computers and having instructions stored thereon, which, when executed by the one or more computers, cause the one or more computers, perform operations comprising:
Independent claims of system and computer-readable media recite limitations commensurate with grouping of method and are rejected for the same rationale.
Dependent claims 17-19 recite limitations commensurate with claims 8-10 and are rejected over claims 17-19 of the issued patent with the same rationale applied equally.
Claim 20. 
One or more non-transitory computer-readable storage media encoded with instructions that, when executed by one or more computers, cause the one or more computers to perform operations comprising:
Claim 17. 
A computer-readable medium having instructions stored thereon, which, when executed by one or more computers, cause the one or more computers to perform operations comprising:


Claim Objections
Claims 22-24 are objected to because of the following informalities: Claims 22-24 recite the method of claim 1. Claim 1 was canceled. The preamble is understood to mean the method of claim 2. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 8-11, 13-15, 17-20 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Li et al., “Graph Partitioning via Parallel Submodular Approximation to Accelerate Distributed Machine Learning” hereinafter Li (arXiv: 1505.04636v1, CMU) in view of 
Wang et al., “SINGA: Putting Deep Learning in the Hands of Multimedia Users” hereinafter Wang as evidenced by Ooi “SINGA: A Distributed Deep Learning Platform” hereinafter Ooi.
With respect to claim 2, Li teaches: 
A method {Li discloses [P.2 ¶2-3] “we formulate the task of data and parameter placement as a graph partitioning problem. We propose Parsa… Parsa outperforms state-of-the-art methods”} comprising: 
receiving a request from a client to process a computational graph that models a neural network having a plurality of network layers {Li [P.7] Algorithm 4 “Input: Graph G… load a subgraph” using push/pull requests over parameter server for gradient computation illustrated per Fig 3, [P.3 ¶2]. See additional support below per Wang regarding neural network layers}; 
obtaining data representing the computational graph, the computational graph comprising a plurality of nodes and directed edges, each node representing a respective operation of the neural network modeled by the computational graph, each directed edge connecting a respective first node to a respective second node that represents an operation that receives, as input, an output of an operation represented by the respective first node {Li [P.2 Sect2.2] graph representations introduced comprising “G(U,V,E)” describing graph nodes/vertex sets and edges. Example datasets are [P.8] Tbl.2. Li’s Parsa employs iteration-based operation which conveys receiving, as input, an output of an operation represented by the nodal graph structure [P.6 Sect4.2 ¶2]. See additional support below per Wang regarding edges being directed in neural network}; and 
processing the computational graph {Li [P.3 Sect2.4 ¶1] “graph partitioning”}, comprising: 
analyzing the computational graph to identify a plurality of groups of nodes, each group of nodes representing a respective subset of operations of the neural network, wherein identifying a first group of nodes among the plurality of nodes comprises determining from analysis of directed edges between nodes in the first group of nodes that the first group of nodes forms a connected structure that meets a defined grouping condition {Li [P.11 ¶2] “feature selection” is analyzing to identify input nodal graph data, as is [P.6 Sect4.4] which analyzes to identify/initialize Neighbor Sets described as being similar to Clustering methods. Neighbor sets may be pre-fetched by workers in a determination of set membership [P.7 ¶1]}; 
partitioning the computational graph into a plurality of subgraphs, each subgraph being a portion of the computational graph for a different one of the plurality of groups of nodes that represents a different, respective subset of operations of the neural network {Li [P.7] Algorithm 4 “divide G into b subgraphs” described [P.6 Sect4.2] “Division into Subgraphs” and/or “Graph Partitioning” introduced [P.2 Sect.2] and Algorithm 3 [P.5]. The subgraphs (divided/partitioned graphs) are portions of graphs and “each subgraph” is noted [P.6 Sect4.2] for union U over k-parts is considered a set membership operation for “updated neighbor sets” Algorithm 4}, 
assigning, the respective subset of operations of the neural network for each subgraph to a respective available device among a plurality of available devices for processing, including assigning the respective subsets of operations of the neural network for at least two subgraphs to different ones of the plurality of available devices for processing {Li Figs 3-4 illustrate asynchronous distributed learning for the parallel operations of Alg.4 where scheduler approximates partition b in parallel with initialized version a. In other words, [P.3 Sect2.4] “graph G(U,V,E), we partition the parameter set V into k parts and assign each part to a server node, and we partition the data set U into k parts and assign them to individual worker nodes” emphasis assign the respective data computation to different devices. The assigning is for Alg.4 “load a subgraph” where scheduler notes subgraph partitions b and a (initialized version) being two subgraphs, e.g. “j-th subgraph” [P.6 Sect4.4]}, and 
causing each device to perform the operations assigned to the device {Li per Fig 4 “Each machine contains a server” performs the operations [P.3] “executed asynchronously” for which the assignment is as already noted and detailed by the Algorithms, an advantage of which “assigns data workers to balance the CPU load” [P.4 ¶1]}.
	However, Li has trivial differences from the claim as drafted. Particularly, Li does not specify that the edges of the graph are “directed” and does not explicitly describe the parameterized graph model as being limited to the class of “neural network” comprising “layers”.
	Wang discloses Apache Singa which is an asynchronous distributed learning framework for hybrid parallel (model-parallel and data-parallel) machine learning, see Figs 10 and 3. Wang teaches “directed edges” [P.27 Sect4.1.1] importantly noting how conversion from undirected to directed is performed among “neural networks”, the “layers” of which are illustrated per Figs 4-5, 6-7 with implementation comprising Algorithm 1 [P.28 Sect4.2] update layer parameters by training batch-wise. Further see partitioning of neural networks per [P.30-31 Sect.4], model replicas [P.29-30 Sect.6], and analyzing by “Dimensionality reduction techniques, such as Principal Component Analysis (PCA)” per [P.29 Sect5.2]. The functionality regarding conversion of edges is supported by Ooi whom re-emphasizes [P.686 Sect3.1 ¶1] “users can simply replace each connection with two directed connections”.
	Wang/Ooi is directed to partitioning neural network operations for distributed learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use Apache Singa for optimizing Mu Li’s Parsa to specify the edges as directed over layer operations of a neural network for the motivation of enhanced user functions where “Properties and connections of layers are specified by the users” (Wang [P.27 Sect4.1.1 ¶1], [P.26 ¶2]).

With respect to claim 11, the rejection of claim 2 is incorporated. The difference in scope being a system to perform the method as set forth by limitations of claim 2. The claimed system comprises one or more computers and one or more storage devices with executable instructions. Li discloses per [P.7 Sect5.1] “CPU” among plurality of machines and parameter server along with GitHub open source code implemented in C/C++ and accompanying algorithms; and [P.1-2 Page Break] “CPU… memory (RAM)”. The remainder of the claim is rejected for the same rationale as claim 2.

With respect to claim 20, the rejection of claim 2 is incorporated. The difference in scope being a computer-readable storage media encoded with computer-executable instructions to perform the method as set forth by limitations of claim 2. Li discloses per [P.1-2 Page Break] “CPU… memory (RAM)” and [P.7 Sect5.1] GitHub open source code implemented in C/C++ with accompanying algorithms for execution by “CPU” machines and/or server. The remainder of the claim is rejected for the same rationale as claim 2.

With respect to claim 4, the combination of Li and Wang teaches the method of claim 2, 
	wherein the request specifies a subset of the plurality of nodes and directed edges of the computational graph {Li is replete with “subgraph” which is a subset of nodes and edges of the computational graph, the subsets are updated by Neighbor Sets denoted by S which is push/pull update as a “request” over the parameter server, see Algorithm 4 [P.6]}, and 
wherein partitioning the computational graph into the plurality of subgraphs comprises generating the plurality of subgraphs only from the specified subset of nodes and directed edges {Li [P.2 Sect2.2] “define the node set… add an edge” is specifying subsets of nodes/edges which are optimized by subgraph partitioning [P.4 Sect3.1], [P.6 Sect4.2]}.

With respect to claim 5, the combination of Li and Wang teaches the method of claim 4, wherein
the request specifies the subset of the plurality of nodes and directed edges of the computational graph using one or more client-provided labels on the plurality of nodes and directed edges {Wang [P.29 ¶2] discloses “labels” and/or “tags” for the “user configured neural network”}.
A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to annotate the nodes and edges of Li by user-configured labeling/tagging per Wang because it provides the user with ease of interface such that “the user can define their own TrainOneBatch function” (Wang [P.28 Sect4.1.3 ¶1]).

With respect to claim 6, the combination of Li and Wang teaches the method of claim 2, wherein the computational graph is a first computational graph, and wherein the method further comprises: 
	receiving a designation from the client that a portion of the first computational graph is a re-usable function {Li [P.7] Algorithm 4 “load a subgraph” is receiving portion of graph (subgraph), the function being reusable is by way of iterative and sequential/incremental optimization [P.6 Sect4.2 ¶2], [P.6 Sect4.4 Last¶]}; 
receiving a request to process a second computational graph and obtaining data representing the second computational graph, the data representing a plurality of nodes and directed edges of the second computational graph and one or more references to the re-usable function in the second computational graph {Li [P.6 Sect4.4 Last¶] “j-th subgraph” and/or “(j+1)-th subgraph” is a second computational graph, the graph comprising nodes and edges and it is re-usable function by way of iterative optimization}; and 
processing the second computational graph using the plurality of available devices, wherein the processing comprises augmenting the second computational graph by replacing references to the re-usable function in the second computational graph with the portion of the first computational graph {Li [P.5] Eq.9 argmin function performs for graph g “computer all gi(u) to find u* with minimal value for each iteration” thus iteratively optimizes graph representation by principled function. See also functional bounds described as “augmentation” per [P.4 Sect3.1 Last2¶]}.

With respect to claim 8, the combination of Li and Wang teaches the method of claim 2, wherein the request specifies one or more particular outputs from one or more respective nodes, and wherein the method further comprises: 
receiving, from a device to which the one or more respective nodes are assigned, the one or more particular outputs; and providing the one or more particular outputs to the client {Li [P.7] Algorithm 4 discloses Outputs as the partitioned graph data, partitions are communicated between worker (e.g., client) and server (e.g., device) in parallel distributed learning Figs 3-4, hence [P.6 Sect4.3] “Parsa parallelizes the partitioning by processing different subgraphs in parallel (on different nodes) by using the shared neighbor sets”}.

With respect to claim 9, the combination of Li and Wang teaches the method of claim 2, wherein 
	each device in the plurality of available devices is a hardware resource that performs operations independent of other devices in the plurality of available devices {Li [P.5 Sect4.1 ¶2] “solving exactly the CPU load balancing problem” CPUs being plurality is e.g. [P.7 Sect5.1 ¶3] setup with 16 machines. Each device performing operations independently is an asynchronous parallel framework Figs 3-4, [P.3 ¶2], [P.6 Sect4.3]}.

With respect to claim 10, the combination of Li and Wang teaches the method of claim 2, comprising 
	assigning the operations to an available device having a computational capability necessary to perform the operations represented by the respective group of nodes in the subgraph {Li discloses parameter servers with 1,000 machines training on 500 terabytes within an hour to convey the “computational capability” [P.10 Sect5.5], [P.9 Sect5.4] and further minimizes over “communication cost per worker” with indexed servers [P.3 Sect2.4] which describes “assign each part to a server… assign them to individual worker nodes” the part being assigned to server is of the partitioned parameter set,  servers processing parameters is an operation and include a plurality per “4 servers” [P.9 Sect5.4]}.

Claims 13-15 are rejected for the same rationale as claims 4-6, respectively.
Claims 17-19 are rejected for the same rationale as claims 8-10, respectively.

With respect to claim 23, the combination of Li and Wang teaches the method of claim 2, wherein determining from analysis of directed edges between nodes in the first group of nodes that the first group of nodes forms a connected structure that meets a defined grouping condition comprises 
determining that the first group of nodes includes a first node that produces shared data for processing by multiple other nodes in the first group of nodes {Li [P.6 Sect4.3] “shared neighbor sets” among “different subgraphs in parallel” where subgraphs comprise sets of nodes. See also [P.3 ¶2] “shared parameters”}.

With respect to claim 24, the combination of Li and Wang teaches the method of claim 2, wherein determining from analysis of directed edges between nodes in the first group of nodes that the first group of nodes forms a connected structure that meets a defined grouping condition comprises 
determining that the respective available device has sufficient memory to accommodate a maximum memory requirement of the operations represented by the respective group of nodes in the first subgraph {Li [P.3 Sect2.4] Eq.6 max function being “memory constraint” for worker’s memory with variable U respectively representing parameterization of the graph data}.

Claims 7, 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Li and Wang in view of: 
Scarselli et al., “The Graph Neural Network Model” hereinafter Scarselli.
With respect to claim 7, the combination of Li and Wang teaches the method of claim 6. Scarselli teaches wherein
the portion of the first computational graph comprises nodes representing operations of a network layer of the plurality of network layers of the neural network {Scarselli Figs 2-4 illustrate graph neural network with nodes and layers of a neural network described throughout and which comprise “directed acyclic graph” [P.68 Sect.E]}.
	Scarselli is directed to graph modeling with neural networks thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to use the graph neural network of Scarselli in combination with Li and Wang as motivated by performing simple substitution of model class to yield predictable results and/or because “it can deal with node-focused applications without any preprocessing” and allows for “subgraph matching” (Wang [P.63 ¶1], [P.73 ¶1]).

Claim 16 is rejected for the same rationale as claim 7.

With respect to claim 22, the combination of Li and Wang teaches the method of claim 2, wherein determining from analysis of directed edges between nodes in the first group of nodes that the first group of nodes forms a connected structure that meets a defined grouping condition. Scarselli teaches comprising 
determining that the first group of nodes forms a chain structure in which the first group of nodes are connected in series by a succession of directed edges {Scarselli discloses [P.68 Last 2¶] “directed acyclic graph” is a chain structure of nodes connected by directed edges in succession. Furthermore, “chain rule” is noted for differentiating prediction models [P.67 ¶2], [P.70 Last¶]}.
	A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to specify the graph of Li according to the DAG of Scarselli as an obvious variant of graph techniques which “turn out to be an extension of other models already proposed in the literature” (Scarselli [P.68 Last2¶]) and because “When dealing with directed graphs, the function f can also accept as input a representation of the direction of the arcs” (Wang [P.64 ¶4]).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126